RESOLUCIÓN.
Por cuanto Juan Mollfulleda presentó escrito al Regis-trador de la Propiedad de San Juan, Sección Ia., pidiendo la cancelación de cierta anotación preventiva, por carecer de-firma alguna el mandamiento en virtud del cual se extendió' dicha anotación, cuyo mandamiento según alega el recurrente,, fue presentado en dicho registro el 19 de mayo de 1910, siendo-dicho escrito devuelto al interesado por no ser procedente-lo que solicita, según nota del registrador de julio 8 de 1913.
Por cuanto con fecha 12 de julio último el citado Juan Mollfulleda radicó en la secretaría de este tribunal dicho escrito acompañado de otro en el cual solicita que esta corte revoque la nota mencionada del Registrador de la Propiedad de San Juan, Sección Ia., y en su lugar ordene la cancelación de la anotación preventiva ya mencionada.
Por cuanto según se deduce rectamente de los artículos-66 de la Ley Hipotecaria, 111 y 112 del reglamento para su ejecución, y 1°. de la Ley de Marzo 1, 1902, sobre recursos contra los registradores de la propiedad, dichos recursos sólo proceden contra la negativa del registrador de la propiedad a inscribir, anotar o cancelar los títulos que se presenten al registro, pero no contra las demás resoluciones de los regis-tradores que puedan afectar los intereses de las partes y contra las cuales pueden los interesados utilizar los demás re-cursos que la misma Ley Hipotecaria les franquea.
*1003Por cuanto la resolución del Registrador de la Propiedad de San Juan, Sección 1a., cuya revocación solicita Mollfulleda' no se refiere a documento alguno presentado por él mismo, para inscripción, anotación o cancelación.
Por tanto, vistos los textos legales citados y la resolución de esta Corte Suprema en el caso de Bartolomey v. El Registrador de la Propiedad de Ponce, 2 S. P. R., 590,
Se declara no haber lugar a resolver el presente recurso, y comuniqúese a las partes a los fines procedentes.

No ha lugar a resolver el presente recurso.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.